DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: 
“hving” should be “having”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the independent claims teach that an ultrasonic transducers emits a signal and then also receives the reflected signal. Typically elements that both transmit and receive signals are called transceivers. Although the term 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 20150068311 in view of Taran US 6070466.
As to claim 5, Tanaka teaches “A measuring assembly (Abstract) for measuring layer thickness (w) and speed of sound (c) via ultrasound for a single- or multilayer sample ([0005]; [0034] teaches time of flight of a signal, which is used to determine speed of sound)), wherein the sample defines a surface (Figure 4, #20 is a surface), the measuring assembly comprising: and, at least two sound transducers arranged on said coupling body at defined angles (Figure 4, US1, US2, USn are all transceivers that are coupled to the surface of the sample) and configured such that ultrasound enters the sample through said coupling body at a beam (Figure 4 depicts multiple transceivers US1, US2 and US3 that emit and receive a signal. The received signal is a reflection. Each transceiver is located at a different location which satisfies the limitation of 2 angles and 2 reflection angles).” Tanaka does not explicitly teach coupling bodies.
Taran teaches “at least one coupling body configured to be arranged on the surface of the sample (Figure 1, #28 and #32 are coupling bodies which allow transducers #48 and #52 to attach to).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Taran with Tanaka. Using a coupling body aids in signal transmission into a subject under test.

As to claim 6, Taran teaches “wherein said coupling body defines a basic shape; said basic shape is a cuboid having an upper top face; and, said upper top face has beveled longitudinal lateral edges (Figure 1, #28 and #32 are coupling bodies. The shape of the coupling bodies can be modified as needed since a change in shape or size of a known element involves routine skill in the art).”

As to claim 8, Tanaka teaches “a third sound transducer arranged perpendicularly to the sample surface (Figure 4 depicts multiple transceivers US1, US2 and US3 that emit and receive a signal. The received signal is a reflection. Each transceiver is located at a different location which satisfies the limitation of 2 angles and 2 reflection angles).”
(Abstract teaches a piezo element and ultrasonic waves).”

As to claim 13, Taran teaches “wherein said at least two sound transducers includes a first sound transducer configured to transmit ultrasound at a first beam angle a1 through said coupling body along a first beam path Si; and; said at least two sound transducers includes a second sound transducer configured to transmit ultrasound at a second beam angle a2 through said coupling body along a second beam path S2 (Figure 1, #28 and #32 are coupling bodies which allow transducers #48 and #52 to attach to. Each of these transducers has an angle, satisfying the requirement a first angle and second angle).”

Allowable Subject Matter
Claims 1-4 are only rejected under 112(b). Claims 
Claim 7, 9, 10, 12 do not have any prior art rejections and are rejected under 112(b) as well as being dependent on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863